                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

FRIENDS OF ANIMALS,                                CV 18-64-BLG-SPW-TJC

              Plaintiff,                            ORDER

       vs.

RYAN ZINKE, in his official capacity
as the Secretary of the Interior; GREG
SHEEHAN, in his official capacity as
Deputy Director of the U.S. Fish and
Wildlife Service; and U.S. FISH AND
WILDLIFE SERVICE, an agency of
the United States,

              Defendants.


      Defendants have filed a notice that appropriations have been restored and

request the court enter an amended schedule. (Doc. 21.) Accordingly, IT IS

HEREBY ORDERED:

      1.     The stay issued on January 9, 2019 is lifted.

      2.     Defendants shall file their brief in opposition to Plaintiff’s motion to

compel completion of the administrative record by March 4, 2019.

      3.     Plaintiff shall file its reply brief by March 29, 2019.

      DATED this 31st day of January, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
